DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Applicant’s amendment filed on 3/11/2021, has been entered and carefully considered.  Claims 1, 3, 7, 11, 13, and 17 are amended. Claims 1-20 are currently pending.
Response to Arguments
4.	Applicant’s arguments, 3/11/2021, pages 8-9, regarding claims 1 and 11 have been considered but are persuasive. 
	Applicant argues that Zhu refers to "application instant migration" but does not disclose making the UE 102 (characterized by the Examiner as corresponding to the claimed mobile loT device - Final OA at 3-6) aware of resources expected to be available at the MEC Host 2 112 for use by the UE 102. The examiner respectfully disagrees.
Zhu [0072] Fig. 10, the CCM 204 of a UE (Fig. 2) can transmit a Capability REQ message 1002 concerning what features and capabilities of resources are to be available for use by the UE. The NCM (MAMS application) 903 running on top of the MEC platform can provide a resource Capability response message 1004 to the CCM of UE, and the CCM of UE can acknowledge the resource features and capabilities with a Capability ACK 1006. [0057-0058] Fig. 10, Where the NCM may receive the resource capabilities message 902 that is available for MEC application from other MAMS APIs in the system, or in different MEC systems. In an example, MAMS Capabilities message 902 may provide information on: Supported resource features: downlink or uplink multi-path/link aggregation, lossless switching, etc. Supported convergence methods: MP-TCP Proxy, GRE Proxy, and Trailer-based MX convergence (GMA). Supported adaptation methods: UDP without DTLS, UDP with DTLS, IPSec, and Client NAT. Supported connections: LTE, Wi-Fi, 5G, etc. That is, making the mobile loT device aware of what resources are expected to be available for use by the mobile loT device at the second node). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites “prior to the notifying, migrating one of the resources from the first node to the second node, and the migrated resource comprises a resource that is needed to support the application” It is unclear what notifying the claim is referred to. The examiner will interpret “the notifying” as “messages related to notifying handover operation”
	Claim 17 is rejected for the same reason as set forth in the claim 7.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1, 5-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2015/0094054) hereinafter Osman, and in view of Zhu et al. (US 2020/0229038) hereinafter Zhu.

Regarding Claim 1, Osman teaches a method, comprising:
receiving input concerning a mobile loT device, and the input comprises: information about a location of the mobile loT device ([Para. 0017, 0044, 0048-0049] Fig. 5, obtaining, by a processor, location information of a mobile terminal (mobile IoT device). The method may further include anticipating, by the processor, that the mobile terminal approaches a particular geographical area); information about whether the mobile loT device is moving and, when the mobile loT device is moving, information about the range, speed, and bearing of the mobile loT device ([Para. 0032-0033, 0041, 0044] Fig. 1, at 510, obtaining location data of the mobile terminal may employ a GPS to determine the mobile terminal is moving from the location A to the location B, the traveled path, the associated speed, the distance between the current location of the terminal and the predicated location, and the directions to a predicated location (i.e., the range, speed and bearing of the mobile IoT device));
generating a predicted location of the mobile loT device based on the inputs received ([Para. 0016-0017, 0041, 0046-0048, 0050-0051) Figs. 4 and 5, at 530-A, predicting, by the processor, that the mobile terminal approaches a particular geographical area (predicted location) based on the received location information. For example, the processing module 410 for dynamically tracking current location of the user 105, 
using the predicted location of the mobile loT device and a map of nodes in an environment where the mobile loT device is located to make a migration decision (interpreted as determining handover or transferring phone call or data services) concerning an application used by the mobile loT device ([Para. 0037-0038, 0041-0043] Fig. 1 shows the mobile terminal is s moving within a serving area 115 (a base station 110) during the active phone call or active data transfer. The navigational system can utilize various mapping services, maps and live traffic updates, and so forth to predict the mobile terminal is about to enter the geographical area (the environment where the mobile terminal is located), and may anticipate that the mobile terminal is about to enter the unserved area, and may determine transmitting the phone call service to another base station (i.e., migration decision) to alleviate the phone call dropped/lost, or data transfers interruption (i.e., make a migration decision concerning the data transfers service utilizing transfer protocol (HTTP) application by the mobile terminal from a cloud based resources [0061-0064]).  [Para. 0055-0057] Fig. 6, at operation 610, the processing module obtaining location information of a mobile terminal. Operation 630-A, anticipating a distance between the current location of the mobile terminal 300 and the mobile terminal approaches the particular geographical area. Operation 650-660, determine a particular unserved geographical area and determine hand over the service from the a first wireless network to a second wireless communication network, which is different from the first wireless communication network. Thus, the interruption of service may be eliminated). 

 Zhu teaches migrating a portion of the application from a first node at which the application is executable to a second node expected to be accessible by the mobile loT device when the mobile loT device reaches the predicted location, and the second node and the first node are physically separated by a distance ([Para. 0081-0089] Figs. 14 -17, illustrates a scenario as the UE 102 (mobile terminal) moves to towards the vicinity of the LTE eNB 106 (the predicted location), the mobile edge computing (MEC) application instant migration is decided prior to any radio handover. In operation 1722, MEC application instant migration is performed from MEC host 1 110 co-located with the WLAN AP 104 (first node) to MEC host 2 112 with the base station 106 (second node), which is expected to be accessible by the UE 102. Where the MEC App is executable to the MEC host (Fig. 11), and the MEC host 1 110 and the MEC host 2 112 are physically separated by a distance as shown in Fig. 17. Fig. 19 shows portion of the application such as UE MAMS contextual information 1800 and state machines may be transferred from the source MEC host 1802 to the target MEC host 1804); and making the mobile loT device aware of what resources are expected to be available for use by the mobile loT device at the second node ([Para. 0072] Fig. 10, the CCM 204 of a UE (Fig. 2) can transmit a Capability REQ message 1002 concerning what features and capabilities of resources are to be available for use by the UE. The NCM (MAMS application) 903 running on top of the MEC platform can provide a resource Capability 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 5, Osman does not disclose wherein the portion of the application is migrated automatically to the node when the mobile loT device reaches the predicted location.
Zhu further teaches wherein the portion of the application is migrated automatically from the first node to the second node when the mobile loT device reaches the predicted location. ([Para. 0082-0087] Fig. 17, describes the MEC 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 6, Osman does not disclose wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location.
Zhu further teaches wherein migration of the portion of the application begins prior to the mobile loT device reaching the predicted location. ([Para. 0083] Fig. 16, in a two-RAT system in which the UE 102 is under radio coverage of both RATs, and the MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 prior to radio handover (i.e., the migration begins prior to the UE 102 reaching the predicted location). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 7, Osman does not disclose prior to the notifying, migrating one of the resources from the first node to the second node, and the migrated resource comprises a resource that is needed to support the application.
Zhu further teaches further comprising, prior to the notifying, migrating one of the resources from the first node to the second node, and the migrated resource comprises a resource that is needed to support the application. ([Para. 0081-0087,] Figs. 17, 18 and 20 depict the UE moves towards the vicinity of the LTE eNB 106 of the target MEC platform. The MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 prior to the handover operation including handover request/response and handover command transmitted to the UE (i.e., prior to the notifying)).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize total cost of ownership, reduce application latency, improve service capabilities, and improve compliance with security or data privacy requirements.

Regarding Claim 8, Osman does not disclose wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle.
Zhu further teaches wherein the mobile loT device is an unmanned vehicle, or an autonomous vehicle ([Para. 0031, 0113] the techniques disclosed herein may relate to other IoT devices. The IoT devices may include moving vehicles).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize 

Regarding Claim 9, Osman does not disclose wherein migrating a portion of the application comprises migrating either the entire application, or migrating only differences between a current application state and an instance of the application already existing at the second node.   
Zhu further teaches wherein migrating a portion of the application comprises migrating either the entire application, or migrating only differences between a current application state and an instance of the application already existing at the second node. ([Para. 0057, 0082-0087, 0089] describes the MEC applications including the MAMS application instantiated in the MEC host and other MEC hosts, and when the UE 102 is moving toward the vicinity of the LTE eNB, the MEC undergoes instant migration from MEC Host 1 110 to MEC Host 2 112 is either a portion of the MEC application or the entire application. Fig. 19, describes MAMS apps are instantiated at the source MEC platform (S-MEP) and the target MEC platform (T-MEP), and when the UE is moving toward the target MEC host 1804, only migrating the UE MAMS context and state machines from the source MEC host 1802 to the target MEC host 1804 (migrating only the differences between the current application state and the application instance)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize 

Regarding Claim 10, the combination of Osman and Zhu, Osman further teaches wherein the application is accessible to, and usable by, the mobile loT device at the second node when the mobile loT device arrives at the expected location ([Para. 0061-0064] the cloud-based computing environment including resources such as web servers applications utilizing transfer protocol (HTTP) that may be accessible to outside users (mobile terminal) to obtain the benefit of large computational resources (usable by the mobile terminal), when the mobile terminal approaching a particular area [0054-0056]).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Osman, in view of Zhu. Osman further teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations ([Para. 0048) Fig. 4, the web server may include memory 420, such as a nonvolatile machine-readable medium, which may store instructions executable by the processing module 410 to perform steps of methods discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman and Zhu to optimize 

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

9.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu as applied to claims 1 and 11 above, and further in view of Smith et al. (US Pat. No. US 2019/0373472) hereinafter Smith. 

Regarding Claim 2, the combination Osman and Zhu does not disclose wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device. 
Smith teaches wherein the mobile loT device lacks adequate on-board processing capability to run the application on the mobile loT device ([Para. 0237-0239] describes in the edge computing environment, such as IoT Cloud, the IoT devices lack the processor power to run sensitive applications in a trusted environment). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman, Zhu and Smith to provide edge computing devices to improve IoT device’s security, efficiency and latency. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

10.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Zhu as applied to claims 1 and 11 respectively above, and further in view of Yang et al. (US 2020/0196203) hereinafter Yang. 

Regarding Claim 3, the combination of Osman and Zhu does not disclose further comprising initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel.
 initially deciding, prior to making the migration decision, to replicate the application to several candidate nodes in parallel ([Para. 0013-0015] Fig. 1, describes MEC handover service manages a migration procedure that includes copying or moving content associated with the application service from the source MEC network 115 to the target MEC network 115 include multiple MEC devices prior to the migration procedure being triggered based on a handover associated with the end device. The MEC handover service then manages the selection and use of a MEC network to provide an end device application and/or service (e.g., also referred to as “application service”) to an end device based on the triggering event).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman, Zhu and Yang to improve performance metrics such as latency, error rate. 

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.

11.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osman in view of Zhu as applied to claims 1 and 11 above, and further in view of Lim et al. (US Pat. No. US 2017/0245180) hereinafter Lim. 

Regarding Claim 4, the combination of Osman and Zhu does not disclose wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device.
Lim teaches wherein the second node is selected to receive the application from the first node based on an expected latency of communications between the second node and the mobile loT device ([Para. 0096-0098, 0112, 0204] describes source base station (first node) may select the target base station (second node) to which the low latency terminal 400 performs a handover based on the measurement report received from the low latency terminal 400. The measurement report includes information indicating the target base station is capable of providing streaming data (application) that required by the low latency terminal [0065])
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teaching from Osman, Zhu and Lim to improve user’s throughput, and latency service . 
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200169856, Yang et al. discloses Method and system for service provisioning based on multi-tiered networks and resource utilization
US 20190141610, Sabella et al. discloses Mec-based distributed computing environment with multiple edge hosts and user devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                        

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413